UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139354 IMMUNOBIOTICS, INC . (Exact name of registrant as specified in its charter) Florida 20-0947115 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1062 Calle Negocio, Suite C, San Clemente, California 92673 (Address of principal executive offices including zip code) 800-524-9172 ( Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 23,460,000 shares of common stock, $.001 par value per share, as of May 15, 2010. Transitional Small Business Disclosure Format (Check one): Yes o No x IMMUNOBIOTICS, INC. Index PARTI. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Balance Sheets for the three months ended March 31, 2010 (unaudited) andDecember 31, 2009 (audited) 1 Statement of Operations for the three months ended March 31, 2010 and 2009 (unaudited) and for the period from April 1, 2004 to March 31,2010 2 Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) and for the period from April 1, 2004 to March 31,2010 3 Notes to Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 4T. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 14 Item 5. Other Information 14 Item 6. Exhibits 16 IMMUNOBIOTICS, INC. (F/K/A MULTINATIONAL MERGER CORPORATION) (A Development Stage Company) BALANCE SHEETS ASSETS March 31, December 31, CURRENT ASSETS Cash $ $ Inventory Computer equipment, net Patent TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable - related party Accrued salaries Deferred revenue Convertible notes payable Convertible notes payable, net of discount Note payable - related party Notes payable TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ DEFICIENCY Common stock, no par value, 100,000,000 shares authorized,15,610,000 and shares issued and outstanding, respectively Accumulated deficit during development stage (1,568,731 ) (1,443,456 ) Total Stockholders’ Deficiency (711,464 ) (586,189 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ The accompanying notes are an integral part of these financial statements. -1- IMMUNOBIOTICS, INC. (F/K/A MULTINATIONAL MERGER CORPORATION) (A Development Stage Company) STATEMENTS OF OPERATIONS For the Three Months Ended March 31, For the Period From April 1, 2004 , (Inception) to March 31 Revenue Sale of products — — Licensing fees 2,500 $ $ OPERATING EXPENSES General and administrative Rent Professional fees Salaries Research and development — — Advertising — Consulting — TOTAL OPERATING EXPENSES Net loss from operations (101,002 ) (36,175 ) (1,507,389 ) OTHER EXPENSES Interest Expense NET LOSS BEFORE PROVISION FOR INCOME TAXES (125,275 ) (36,520 ) (1,568,731 ) PROVISION FOR INCOME TAXES — — — NET LOSS (125,275 ) $
